COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00361-CV


IN RE STEPHEN AVDEEF                                                     RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. See Tex. R. Civ. P. 621a; Tex. R. App.

P. 52.8(a), (d). Accordingly, relator’s petition for writ of mandamus is denied.


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DELIVERED: October 23, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).